Order entered September 6, 1967, denying plaintiff’s motion for *523summary judgment pursuant to CPLR 3213, unanimously reversed, on the law, with $50 costs and disbursements to the plaintiff-appellant, and the motion granted. The defendant concedes that it is in default in the payment of interest and it does not deny that such a default accelerated the due date of the entire principal amount of the indebtedness. The failure of the plaintiff to execute a supplement to the amendment to the indenture affected neither the obligation of the defendant to pay interest nor altered the effect of default in the payment of interest. The assertions by defendant that the plaintiff is engaged in a conspiracy against it and that the purpose of the action is to gain confidential information concerning defendant’s business, are conjectural and conclusory and even if true, would not constitute a defense. The plaintiff loaned money to defendant upon its written promise to repay, and under the admitted terms of the agreement and the admitted facts, the money is due and owing. Concur —'Botein, P. J., Eager, Capozzoli, Tilzer and McGivern, JJ.